              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
               CIVIL CASE NO. 1:20-cv-00098-MR-WCM


TED JACKSON OWEN,                )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                      ORDER
                                 )
FDA OFFICE OF GENERIC DRUGS, )
HOWARD CHAZIN, DEBRA M.          )
CATTERSON, and NORMAN            )
SHARPLESS,                       )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Response to the

Court’s Show Cause Order [Doc. 4].

      On August 11, 2020, the Court entered an Order directing the pro se

Plaintiff to show good cause for failure to effect service on the Defendants

FDA Office of Generic Drugs, Howard Chazin, Debra M. Catterson, and

Norman Sharpless in this matter. [Doc. 3]. The Plaintiff was specifically

warned that “[f]ailure of the Plaintiff to respond in writing within fourteen (14)

days shall result in a dismissal without prejudice of this action without further

order of the Court.” [Id. at 2].




      Case 1:20-cv-00098-MR-WCM Document 5 Filed 08/27/20 Page 1 of 3
       On August 17, 2020, the Plaintiff submitted a letter to the Clerk of Court

stating only, “I sent a copy of the filed document1 as instructed. I only

received one of the four cards back.” [Doc. 4 at 1]. Attached to his letter is

a certified mail receipt indicating that a person named “Bots” accepted

delivery of a mailing on behalf of Defendant Sharpless on June 18, 2020.

[Id. at 2]. The Plaintiff also included copies of certified mail receipts for the

three other Defendants but no returns to indicate that these mailings were

actually received. [Id. at 3].

       As the Court noted in its previous Order, Rule 4(m) of the Federal

Rules of Civil Procedure provides, in pertinent part, as follows:

              If a defendant is not served within 90 days after the
              complaint is filed, the court – on motion or on its own
              after notice to the plaintiff – must dismiss the action
              without prejudice against that defendant or order that
              service be made within a specified time. But if the
              plaintiff shows good cause for the failure, the court
              must extend the time for service for an appropriate
              period.

Fed. R. Civ. P. 4(m).

       Here, the Plaintiff has failed to demonstrate that he has properly served

the Defendants, and he has failed to show good cause for his failure to do



1The Plaintiff does not identify “the filed document,” and thus is not clear what it was that
he attempted to mail to each of the Defendants.
                                               2



       Case 1:20-cv-00098-MR-WCM Document 5 Filed 08/27/20 Page 2 of 3
so. Keeping in mind that the Plaintiff is a pro se litigant, the Court will allow

him an additional sixty (60) days to effect service. The Plaintiff will be

required to submit proof of service by affidavit in accordance with Rule 4(l)(1)

of the Federal Rules of Civil Procedure. Additionally, the Court directs the

Plaintiff’s attention to Rule 4(i), which sets forth the requirements for service

of process on United States agencies, officers, and employees.

      IT IS, THEREFORE, ORDERED that the Plaintiff shall have sixty (60)

days from the entry of this Order within which to effect service upon the

Defendants. Failure to submit proper proof of service of the Defendants

within sixty (60) days may result in the dismissal of this action without

prejudice.

      IT IS SO ORDERED.
                               Signed: August 26, 2020




                                          3



      Case 1:20-cv-00098-MR-WCM Document 5 Filed 08/27/20 Page 3 of 3
